Citation Nr: 1625574	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  14-11 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to survivor's pension.


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The appellant is claiming that he is the surviving son of a Veteran who had served on active duty from September 1950 to September 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his April 2014 VA Form 9, the appellant requested a BVA hearing.  In July 2015, he requested a videoconference.  A November 2015 letter requested hearing clarification and informed him that failure to respond within 30 days would cause the Board to use his previously provided hearing selection.  The appellant has not responded.  Since the failure to afford the appellant a hearing would constitute a denial of due process that could result in any Board decision being vacated, this matter must be addressed prior to any appellate review.  See 38 C.F.R. § 20.904.  

Accordingly, the case is REMANDED for the following action:

The AOJ/AMC should undertake appropriate efforts to afford the appellant a BVA videoconference hearing, pursuant to his request.  Notice should be sent to the appellant, with a copy of the notice associated with the claims file.  If, for whatever reason, the appellant decides that he no longer wants this type of hearing (or any other type of hearing), then he should indicate this in writing, which should also be documented in his claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

